 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 641 
In the House of Representatives, U. S.,

November 4, 2009
 
RESOLUTION 
Recognizing the 60th anniversary of the founding of Radio Free Europe/Radio Liberty. 
 
 
Whereas Radio Free Europe/Radio Liberty (RFE/RL) was founded in 1949 by the National Committee for a Free Europe with the mission to promote democratic values and institutions by broadcasting unbiased and factual information and ideas to audiences behind the communist Iron Curtain, and transmitted its first program to the former Czechoslovakia on July 4, 1950;   
Whereas many Central European and Russian leaders, including Vaclav Havel of the Czech Republic, and the late Boris Yeltsin of the Russian Federation, have testified to the important role RFE/RL broadcasts played in ending the Cold War;  
Whereas the former President of Estonia, Lennart Meri, nominated RFE/RL for the Nobel Peace Prize in 1991;  
Whereas Nobel laureate and former President of Poland, Lech Walesa, testified to the role played by RFE/RL in Poland's struggle for freedom when he stated that its influence “cannot even be described. Would there be earth without the sun?”;  
Whereas RFE/RL programs were so comprehensive that communist authorities relied on secret transcripts of the broadcasts for information they could not obtain from the local media they themselves controlled;  
Whereas RFE/RL was subjected to efforts to undermine its operations through offensive actions launched by communist regimes and intended to discredit the broadcasts;  
Whereas the Soviet KGB and Warsaw Pact intelligence services penetrated the radio stations with their spies, jailed sources, and even resorted to violence in attempts to intimidate RFE/RL staff;  
Whereas RFE/RL Bulgarian Service correspondent Georgi Markov was murdered in London in 1978, evidently by the Bulgarian communist intelligence service;  
Whereas the Romanian communist security service detonated a bomb at RFE/RL's headquarters in Munich, West Germany, in 1981, critically injuring six employees;  
Whereas today, after having played a significant role in the collapse of communism in the former soviet union, RFE/RL continues to provide news, information, and open discussion of domestic and international issues to countries where free and independent media are not permitted, or are not yet fully established; 
Whereas RFE/RL is available via FM, AM, shortwave and satellite radio, and employs a range of newer technologies including SMS text messaging, Facebook, Twitter, and other interactive social media; 
Whereas RFE/RL broadcasts in 28 languages to 30 million listeners in Eastern and Southeastern Europe, Russia, the Caucasus, the Middle East, and Central and Southwest Asia; 
Whereas during the June 2009 presidential election in Iran, RFE/RL’s “Radio Farda” provided 24 hour news coverage of the post-election protests; 
Whereas beginning in 2002, RFE/RL began Radio Azadi, reaching nearly 50 percent of the Afghan people in the Pashto and Dari languages and making RFE/RL the largest international broadcaster in Afghanistan; 
Whereas in August 2009, RFE/RL's Radio Azadi hosted a historic presidential debate featuring President Hamid Karzai and his two top opponents, the first ever in Afghanistan's to feature an incumbent Afghan President; 
Whereas in early 2010, RFE/RL will begin Pashto language broadcasting to the Afghanistan-Pakistan border region, including the Swat Valley, promoting democratic values and institutions by providing the people of the region a source of independent and factual media to compete in the battle of ideas with those radical elements that have disrupted the peace in the Afghan-Pakistan border region;  
Whereas RFE/RL employees and freelance journalists are subject to intimidation and oppression by the authorities of regimes in many countries to which RFE/RL broadcasts; and  
Whereas RFE/RL has a proven history of promoting freedom and liberty in oppressive and autocratic regimes through news broadcasts based upon the principle that the first requirement of democracy is a well-informed citizenry: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 60th anniversary of the founding of Radio Free Europe/Radio Liberty (RFE/RL) and honors its contribution to promoting freedom and liberty around the world; and  
(2)commends the employees and reporters of RFE/RL for their commitment to provide fair and unbiased news to people living under oppressive regimes.  
 
Lorraine C. Miller,Clerk.
